Exhibit 10.30

CUSTOMERS BANCORP, INC

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”), made as of January 30,
2013, is by and among CUSTOMERS BANCORP INC., a Pennsylvania Corporation
(“Bank”), and an individual (“Executive”).

Background

Bank wishes to secure the future services of Executive by providing Executive
the severance payments provided in this Agreement as additional incentive to
induce Executive to devote Executive’s time and attention to the interests and
affairs of the Bank (the “Agreement”).

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and intending to be legally bound hereby, the parties agree as follows:

1. Employment. Except strictly to such extent (if any) as may be provided in
another agreement between Bank and Executive, Executive shall remain an employee
at will of the Bank hereafter. This Agreement is not an employment agreement,
but shall only be interpreted as governing the payment of severance, which may
be due to Executive upon termination of Executive’s employment with Bank under
the specific circumstances described in this Agreement. No provision of this
Agreement shall be interpreted to derogate from the power of Bank or its Board
of Directors to terminate the employment of the Executive, subject nevertheless
to the terms of this Agreement.

2. Compensation. The compensation to be paid by Bank to Executive from time to
time, including any fringe benefits or other employee benefits, shall not be
governed by this Agreement. This Agreement shall not be deemed to affect the
terms of any stock options, employee benefits or other agreements between the
Bank and Executive.

3. Severance Payments upon Termination of Employment After a “Change in
Control.” This Agreement does not govern any termination of Executive’s
employment with Bank which occurs prior to a “Change in Control” as defined in
subsection (e) of this Section. No inference shall be drawn from any provision
of this Section concerning the rights and obligations of the parties in
connection with a termination of Executive’s employment prior to a Change in
Control.

(a) Termination by Company for Cause or Not for Cause. If Executive’s employment
is terminated by Bank (i) for “Cause” (as defined in subsection (c) of this
Section) at any time, (ii) with or without Cause prior to a Change in Control,
or (iii) more than two (2) years after a Change in Control, Executive shall have
no right to any severance under this Agreement due to such termination. If
Executive is terminated by Bank within two (2) years after a Change in Control
other than for Cause, Executive’s right to a severance payment under this
Agreement shall be as set forth in subsection (f) of this Section.

(b) Termination by Executive for Good Reason or Not for Good Reason. If
Executive terminates Executive’s employment with Bank (i) prior to a Change in
Control, (ii) more than two years after a Change in Control, or (iii) without
“Good Reason” (as defined in subsection (d) of this Section) at any time,
Executive shall have no right to any severance under this Agreement due to such
termination. If Executive terminates Executive’s employment with Bank for Good
Reason within two (2) years after a Change in Control, Executive’s right to a
severance payment under this Agreement shall be as set forth in subsection
(f) of this Section.



--------------------------------------------------------------------------------

(c) Definition of “Cause.” For the purpose of this Agreement, “Cause” means
actions of or failure to act by Executive which would authorize the forfeiture
of fringe benefits or other remuneration under Executive’s written contract of
employment with the Bank or, if there is no written contract of employment,
(l) the willful material failure to perform the duties to the Bank required of
Executive (other than any such failure resulting from incapacity due to physical
or mental illness of Executive or material changes in the direction and policies
of the Board of Directors of Bank), if such failure continues for fifteen
(15) days after a written demand for substantial performance is delivered to
Executive by the Bank which specifically identifies the manner in which it is
believed that Executive has failed to attempt to perform his or her duties
hereunder; (2) the willful engaging by Executive in misconduct materially
injurious to the Bank; (3) receipt by the Bank of a notice (which shall not have
been appealed by Executive or shall have become final and non-appealable) of any
governmental body or entity having jurisdiction over the Bank requiring
termination or removal of Executive from his or her then present position, or
receipt of a written directive or order of any governmental body or entity
having jurisdiction over the Bank (which shall not have been appealed by
Executive or shall have become final and non-appealable) requiring termination
or removal of Executive from his or her then present position; or (4) personal
dishonesty, incompetence, willful misconduct, willful breach of fiduciary duty
involving personal profit or conviction of a felony. For purposes of this
paragraph, no act, or failure to act, on Executive’s part shall be considered
‘‘willful’’ unless done or omitted to be done by Executive in bad faith and
without reasonable belief that his or her action or omission was in the best
interest of Bank. Any act or omission to act by Executive in reliance upon a
written opinion of counsel to Bank shall not be deemed to be willful.

(d) Definition of “Good Reason.” For purposes of this Agreement, “Good Reason”
shall mean (i) any material reduction in title or a material adverse change in
Executive’s responsibilities or authority which are inconsistent with, or the
assignment to Executive of duties materially inconsistent with, Executive’s
position with the Bank immediately prior to such action; or (ii) any material
reduction in Executive’s annual base salary as in effect on the date hereof or
as the same may be increased from time to time.

(e) Definition of “Change in Control.” For purposes of this Agreement, a “Change
in Control” of the Bank shall mean:

(i) there occurs a merger, consolidation or other business combination or
reorganization to which the Bank is a party, whether or not approved in advance
by the Board of Directors of the Bank, in which (A) the members of the Board of
Directors of the Bank immediately preceding the consummation of such transaction
do not constitute a majority of the members of the Board of Directors of the
resulting corporation and of any parent corporation thereof immediately after
the consummation of such transaction, and (B) the shareholders of the Bank
immediately before such transaction do not hold more than fifty percent (50%) of
the voting power of securities of the resulting corporation;

(ii) There occurs a sale, exchange, transfer, or other disposition of
substantially all of the assets of the Bank to another entity, whether or not
approved in advance by the Board of Directors of the Bank (for purpose of this
Agreement, a sale of more than one-half of the branches of the Bank would
constitute a Change in Control, but for purposes of this paragraph, no branches
or assets will be deemed to have been sold if they are leased back
contemporaneously with or promptly after their sale);

(iii) A plan of liquidation or dissolution is adopted for the Bank; or

(iv) Any “person” or any group of “persons” (as such term is defined in Sections
13(d) and 14(d) of the Exchange Act), as if such provisions were applicable to
the Bank, other than the holders of shares of the Bank’s common stock in
existence on the date of the Opening for Business, is or shall become the
“beneficial owner” (as defined in Rule 13d-3

 

-2-



--------------------------------------------------------------------------------

under the Exchange Act), as if such rule were applicable to the Bank, directly
or indirectly, of securities of the Bank representing 50% or more of the
combined voting power of the Bank’s then outstanding securities.

(f) Severance. If Executive is entitled to severance under subsection (a) or
(b) of this Section, Bank shall pay as severance to Executive the sum of the
following amounts in a single lump sum within 60 days following the date of his
termination of employment, subject to all tax withholding obligations of the
Bank:

(i) 200% of the highest rate of base annual salary that was payable to or for
the benefit of Executive at any time during the 12-month period ending on the
date of Executive’s termination of employment; and

(ii) 200% of the average of the aggregate annual cash bonuses that have been
earned by the Executive for performance by the Executive during each of the
three (3) most recent fiscal years of the Bank ended with or prior to the date
of Executive’s termination of employment. If Executive shall not have been
employed by the Bank for three (3) full fiscal years prior to the time the
Executive becomes entitled to severance payments under this Section, the average
used shall be determined based on the number of full and partial fiscal years of
the Bank in which the Executive was so employed and that have ended with or
prior to the date of Executive’s termination of employment.

(g) Any termination of Executive’s employment by Bank or by Executive shall be
communicated by a dated, written notice, signed by the party giving the notice,
which shall (i) indicate the specific termination provision in this Agreement
relied upon; (ii) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated; and (iii) specify the effective date of termination. In
addition, Executive shall not be considered to have terminated his employment
for Good Reason unless he provides such written notice to the Bank within 90
days following the initial existence of a condition creating Good Reason, and
upon notice of which the Bank must be provided a period of at least 30 days
during which it may remedy the condition and not be required to pay the
severance payment.

(h) Notwithstanding any provision of this Agreement to the contrary, if, as a
result of a payment provided for under or pursuant to this Agreement, together
with all other payments in the nature of compensation provided to or for the
benefit of the Executive under any other plans or agreements in connection with
a Change in Control, the Executive becomes subject to excise taxes under
Section 4999 of the Code, then the amount of severance to be paid pursuant to
this Agreement shall be reduced to the maximum amount allowable without causing
Executive to become subject to such excise taxes. Such maximum amount shall be
determined by a registered public accounting firm selected by the Compensation
Committee of the Board of Directors of the Bank, whose determination, absent
manifest error, shall be treated as conclusive and binding.

(i) It is understood by Executive and Bank that Bank may elect to participate in
the Troubled Assets Relief Program (“TARP”) established under the Emergency
Economic Stabilization Act of 2008 (“EESA”), as amended by the American Recovery
and Reinvestment Act of 2009 (“ARRA”) and any subsequent legislation whether
heretofore or hereafter enacted (“Subsequent Legislation”) and as implemented by
present and future regulations of applicable federal government agencies
(“Implementing Regulations”) (the requirements of EESA, ARRA, Subsequent
Legislation and Implementing Regulations that may be applicable to the Bank or
Executive or the compensation or benefits provided to Executive under this
Agreement or otherwise as a result of the Bank’s participation in TARP are
sometimes referred to herein as the “TARP Provisions”). In that event, if the
severance to be provided to Executive pursuant to this Agreement must be
reduced, delayed or otherwise modified in order for the Bank to comply with any
of the TARP Provisions, as interpreted and implemented by

 

-3-



--------------------------------------------------------------------------------

regulations of the U. S. Department of the Treasury and the terms of any
contract between Bank or Executive and said Department or any other agency of
the federal government (“TARP Requirements”), this Agreement and all such other
compensation, benefits and perquisites and agreements relating to any of the
foregoing shall automatically be deemed amended to cause the Bank to be in
compliance at all times with the TARP Requirements. Executive and Bank shall
negotiate in good faith to document, by amendment or amendments to this
Agreement, the modifications so required, but the parties’ failure to reach
final agreement shall not negate the provisions of this Section. In
consideration for the benefits Executive will receive under this Agreement and
potentially as a result of Bank’s participation in TARP, Executive hereby
voluntarily waives any claim against the Bank for any changes to Executive’s
compensation or benefits that are required for Bank to comply with TARP
Requirements. This waiver includes all claims Executive may have under the laws
of the United States or any state related to the requirements imposed by any of
the TARP Requirements, including without limitation a claim for any compensation
or other payments Executive would otherwise receive, any challenge to the
process by which any of the TARP Requirements were adopted and any tort or
constitutional claim about the effect of any of the TARP Requirements on
Executive’s employment relationship with Bank. Executive agrees to execute such
waivers and other agreements as may be requires by the U.S. Treasury Department
in connection with Bank’s participation in TARP.

(j) All obligations under this Agreement are subject to termination by any bank
regulatory agency having jurisdiction over Bank in accordance with any
applicable provisions of law or regulations granting such authority, but rights
of the Executive to compensation earned as of the date of termination shall not
be affected.

(k) Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise. The
severance payment provided for in this Agreement shall not be reduced by any
compensation or other payments received by Executive after the date of
termination of Executive’s employment from any source.

4. Payment Obligations Absolute. Provided that the preconditions for payment set
forth in this Agreement are fully satisfied, Bank’s obligation to pay Executive
the severance payment provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off counter claim, recoupment, defense or other right which Bank may have
against Executive. All amounts payable by Bank hereunder shall be paid without
notice or demand.

5. Executive’s Covenants. As further consideration for the Bank’s willingness to
enter into this Agreement and to provide the potential benefits set forth
herein, Executive agrees to the restrictions set forth in this Section.

(a) Executive covenants and agrees that Executive will not at any time, either
during his or her employment with the Bank or thereafter, use, disclose or make
accessible to any other person, firm, partnership, corporation or any other
entity any Confidential and Proprietary Information (as defined herein), other
than to (i) Executive’s attorney or spouse in confidence, (ii) while employed by
the Bank, in the business and for the benefit of the Bank, or (iii) when
required to do so by a court of competent jurisdiction, any government agency
having supervisory authority over the business of the Executive or the Bank or
any administrative body or legislative body, including a committee thereof, with
jurisdiction.

For purposes of this Agreement, “Confidential and Proprietary Information” shall
mean non-public, confidential, and proprietary information provided to the
Executive concerning, without limitation, the Bank’s financial condition and/or
results of operations, statistical data, products, ideas and concepts, strategic
business plans, lists of customers or customer information, information relating
to marketing plans, management development reviews, including information
regarding the capabilities and experience of the Bank’s employees, compensation,

 

-4-



--------------------------------------------------------------------------------

recruiting and training, and human resource policies and procedures, policy and
procedure manuals, together with all materials and documents in any form or
medium (including oral, written, tangible, intangible, or electronic) concerning
any of the above, and other non-public, proprietary and confidential information
of the Bank; provided, however, that Confidential and Proprietary Information
shall not include any information that is known generally to the public or
within the industry other than as a result of unauthorized disclosure by the
Executive. It is specifically understood and agreed by the Executive that any
non-public information received by the Executive during Executive’s employment
by the Bank is deemed Confidential and Proprietary Information for purposes of
this Agreement. In the event the Executive’s employment is terminated for any
reason, the Executive shall immediately return to the Bank upon request all
Confidential and Proprietary Information in Executive’s possession or control.

(b) Executive agrees that during his or her employment with the Bank and for a
period of twelve (12) months thereafter, unless the Executive obtains the Bank’s
prior written permission, which may be granted or denied at the Bank’s sole and
absolute discretion, the Executive shall not:

(i) solicit or divert to any competitor of the Bank or, upon termination of the
Executive’s employment with the Bank, accept any business from any individual or
entity that is a customer or a prospective customer of the Bank, to the extent
that such prospective customer was identifiable as such prior to the date of the
Executive’s termination, except that this covenant of non-solicitation shall not
apply with respect to anyone who, while having previously been a customer or
prospect of the Bank, is no longer a customer or prospect of the Bank at the
time of the solicitation; or

(ii) induce or encourage any officer and/or employee of the Bank to leave the
employ of the Bank, hire any individual who was an employee of the Bank as of
the date of the termination of the Executive’s, or induce or encourage any
customer, vendor, participant, agent or other business relation of the Bank to
cease or reduce doing business with the Bank or in any way interfere with the
relationship between any such customer, vendor, participant, agent or other
business relation and the Bank.

(c) For a period of twelve (12) months after any resignation or termination of
Executive’s employment for any reason, Executive shall not, directly or
indirectly, within 25 miles of any office of the Bank, enter into or engage
directly or indirectly in competition with the Bank or any subsidiary or other
company under common control with the Bank, in any financial services business
conducted by the Bank or any such subsidiary at the time of such resignation or
termination, either as an individual on his own or as a partner or joint
venturer, or as a director, officer, shareholder, employee, agent, independent
contractor, nor shall Executive assist any other person or entity in engaging
directly or indirectly in such competition.

6. Amendments. No amendments to this Agreement shall be binding unless in a
writing, signed by both parties, which states expressly that it amends this
Agreement.

7. Notices. Notices under this Agreement shall be deemed sufficient and
effective if (i) in writing and (ii) either (A) when delivered in person or by
facsimile, telecopier, telegraph or other electronic means capable of being
embodied in written form or (B) forty-eight (48) hours after deposit thereof in
the U.S. mails by certified or registered mail, return receipt requested,
postage prepaid, addressed to each party at such party’s address first set forth
above and, in the case of Bank, to the attention of the Chairman of the Board,
or to such other notice address as the party to be notified may have designated
by written notice to the sending party.

8. Prior Agreements. There are no other agreements between Bank and Executive
regarding Executive’s employment. This Agreement is the entire agreement of the
parties with respect to its subject matter and supersedes any and all prior or
contemporaneous discussions, representations, understandings or agreements
regarding its subject matter.

 

-5-



--------------------------------------------------------------------------------

9. Assigns and Successors. The rights and obligations of Bank under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Bank and Executive, provided, however, that Executive shall not
assign or anticipate any of his rights hereunder, whether by operation of law or
otherwise. For purposes of this Agreement, “Bank” shall also refer to any
successor to Bank, whether such succession occurs by merger, consolidation,
purchase and assumption, sale of assets or otherwise.

10. Executive’s Acknowledgment of Terms. Executive acknowledges that he or she
has read this Agreement fully and carefully, understands its terms and that it
has been entered into by Executive voluntarily. Executive acknowledges that any
payments to be made hereunder will constitute additional compensation to
Executive.

IN WITNESS WHEREOF, the parties hereto have caused the due execution of this
Agreement as of the date first set forth above.

 

Executive:     Bank:     CUSTOMERS BANCORP INC.

/s/ Warren Taylor

    By:  

/s/ Richard A. Ehst

Print Name: Warren Taylor     Print Name: Richard A. Ehst Title: EVP, President
of Community Banking, Marketing and Small Business     Title: President and COO

 

-6-